Judgment (denominated an order), Supreme Court, New York County (Beatrice Shainswit, J.), entered July 11, 1997, which denied petitioner’s application to annul respondents’ determination denying petitioner an accidental disability pension, and dismissed the petition, unanimously affirmed, without costs.
Substantial evidence supports the Medical Board’s finding that petitioner has a disabling rheumatologic disorder. The Board of Trustees was entitled to rely on the Medical Board’s opinion that such disorder cannot be attributed to any one or combination of petitioner’s line of duty injuries (see, Matter of Drayson v Board of Trustees, 37 AD2d 378, 381, affd 32 NY2d 852; Matter of Simmons v Herkommer, 62 NY2d 711; cf., Matter of Meyer v Board of Trustees, 90 NY2d 139, 148-152). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.